                                                           Case 2:18-cv-01786-RFB-PAL Document 18 Filed 10/16/18 Page 1 of 3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       4   Facsimile: (702) 784-5252
                                                           Email: kdove@swlaw.com
                                                       5   Attorneys for Defendant
                                                       6   Wells Fargo Bank, N.A.
                                                           (incorrectly sued as
                                                       7   Wells Fargo Home Mortgage)

                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                       DISTRICT OF NEVADA
                                                      10   MONIKA CASTRONOVA,                                   Case No. 2:18-cv-01786-GMN-PAL
                                                      11                         Plaintiff,
                                                      12   vs.                                                  STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                EXTEND DEFENDANT WELLS
Snell & Wilmer




                                                      13                                                        FARGO DEALER SERVICES’ TIME
                    Las Vegas, Nevada 89169




                                                                                                                TO RESPOND TO PLAINTIFF’S
                         LAW OFFICES

                          702.784.5200




                                                      14   CREDIT ONE BANK; PENNYMAC LOAN                       COMPLAINT
                               L.L.P.




                                                           SERVICES LLC; WELLS FARGO DEALER
                                                      15   SERVICES; EXPERIAN INFORMATION                       (FIRST REQUEST)
                                                           SOLUTIONS, INC.; EQUIFAX
                                                      16   INFORMATION SERVICES LLC; AND
                                                           TRANSUNION LLC,
                                                      17
                                                                                 Defendants.
                                                      18

                                                      19          It is hereby stipulated by and between Plaintiff Monika Castronova (“Plaintiff”), through

                                                      20   her attorney, Haines & Krieger, LLC and Knepper & Clark, LLC, and Defendant Wells Fargo

                                                      21   Bank, N.A., incorrectly named as Wells Fargo Dealer Services (“Wells Fargo”), through its

                                                      22   attorneys, the law firm of Snell & Wilmer L.L.P., as follows:

                                                      23          In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo

                                                      24   stipulate and agree that Wells Fargo shall have an extension until November 1, 2018, in which to

                                                      25   file its responsive pleading. Snell & Wilmer was retained to represent Wells Fargo only four

                                                      26   business days ago and requires more time to adequately assess the allegations in and respond to

                                                      27   the complaint.

                                                      28
                                                           Case 2:18-cv-01786-RFB-PAL Document 18 Filed 10/16/18 Page 2 of 3



                                                       1          This is the parties’ first request for an extension of time to respond to the Complaint and is
                                                       2   not intended to cause any delay or prejudice to any party, but is intended so that Wells Fargo can
                                                       3   conduct a diligent search and obtain records necessary to prepare its response.
                                                       4

                                                       5   DATED this 16th day of October, 2018.
                                                       6
                                                           KNEPPER & CLARK LLC                                SNELL & WILMER L.L.P.
                                                       7
                                                           By:    /s/ Shaina Plaskin                          By:     /s/ Kelly H. Dove
                                                       8   Shaina Plaksin (NV Bar No. 13935)                  Kelly H. Dove (NV Bar No. 10569)
                                                           10040 W. Cheyenne Ave., Suite 170-109              Tanya N. Lewis (NV Bar No. 8855)
                                                       9   Las Vegas, NV 89129                                3883 Howard Hughes Parkway, Suite 1100
                                                           (signed with permission)                           Las Vegas, NV 89169
                                                      10
                                                                                                              Telephone: (702) 784-5200
                                                      11   Attorneys for Plaintiffs Monika Castronova         Facsimile: (702) 784-5252
                                                                                                              Attorneys for Defendant Wells Fargo Bank,
                                                      12                                                      N.A., incorrectly named as Wells Fargo Dealer
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                              Services
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           Case 2:18-cv-01786-RFB-PAL Document 18 Filed 10/16/18 Page 3 of 3



                                                       1                                               ORDER
                                                       2            IT IS ORDERED that Wells Fargo Dealer Service’s time to respond to Plaintiff’s
                                                       3   Complaint shall be extended to on or before November 1, 2018.
                                                       4   IT IS SO ORDERED.
                                                       5
                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                       6
                                                                                                       DATED October       18,     2018.
                                                       7
                                                           Respectfully submitted by:
                                                       8
                                                           SNELL & WILMER L.L.P.
                                                       9
                                                           /s/ Kelly H. Dove
                                                      10   Kelly H. Dove, Esq.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                      11   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                      12   Attorneys for Defendant
             3883 Howard Hughes Parkway, Suite 1100




                                                           Wells Fargo Dealer Services
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           4851-8102-3352
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
